NOTE: This disposition is nonprecedential.

  United States Court of Appeals
      for the Federal Circuit
              __________________________

                 ROSA D. DORSEY,
                 Claimant-Appellant,

                           v.
 ERIC K. SHINSEKI, SECRETARY OF VETERANS
                  AFFAIRS,
              Respondent-Appellee.
              __________________________

                      2010-7089
              __________________________

   Appeal from the United States Court of Appeals for
Veterans Claims in case no. 08-3279, Judge Robert N.
Davis.
             __________________________

              Decided: October 13, 2010
              __________________________

   ROSE D. DORSEY, of Kingstree, South Carolina, pro se.

    ARMANO A. RODRIGUEZ-FEO, Trial Attorney, Commer-
cial Litigation Branch, Civil Division, United States
Department of Justice, of Washington, DC, for respon-
dent-appellee. With him on the brief were TONY WEST,
Assistant Attorney General, JEANNE E. DAVIDSON, Direc-
DORSEY   v. DVA                                            2


tor, and REGINALD T. BLADES, JR, Assistant Director. Of
counsel on the brief were DAVID J. BARRANS, Deputy
Assistant General Counsel, and JONATHAN E. TAYLOR,
Attorney, United States Department of Veterans Affairs,
of Washington, DC.
              __________________________

  Before RADER, Chief Judge, NEWMAN and CLEVENGER,
                    Circuit Judges.
PER CURIAM.

    Rosa D. Dorsey appeals from the final judgment of the
United States Court of Appeals for Veterans Claims
(“Veterans Court”) affirming the decision of the Board of
Veterans’ Appeals (“Board”) that denied her claim for
service connection for overuse syndrome of the right leg.
See Dorsey v. Shinseki, No. 08-3279 (Vet. App. Feb. 26,
2010). Because Ms. Dorsey’s appeal does not raise an
issue within the jurisdiction of this court, we dismiss her
appeal.

                              I

    The jurisdiction of this court to hear appeals from the
Veterans Court is limited by statute. Under 38 U.S.C. §
7292(a), this court may review “the validity of a decision
of the [Veterans Court] on a rule of law or of any statute
or regulation . . . or any interpretation thereof (other than
a determination as to a factual matter) that was relied on
by the [Veterans Court] in making the decision.” Section
7292(c) vests this court with exclusive jurisdiction “to
review and decide any challenge to the validity of any
statute or regulation or any interpretation thereof
brought under this section, and to interpret constitutional
and statutory provisions, to the extent presented and
necessary to a decision.” Section 7292(d)(2) mandates
3                                              DORSEY   v. DVA


that, except to the extent an appeal from the Veterans
Court presents a constitutional issue, this court “may not
review (A) a challenge to a factual determination, or (B) a
challenge to a law or regulation as applied to the facts of a
particular case.”

    The relationship between this court and the Veterans
Court, in a nutshell, provides that this court is responsi-
ble for deciding legal issues that arise during the process-
ing of veterans’ claims, while the Veterans Court is
charged with deciding, under settled law, the contested
issues of fact that arise in those claims. Our narrow
window of authority to decide factual issues — when a
constitutional issue is presented to this court — is closed
in this appeal, because Ms. Dorsey raises no issues of
constitutional dimension.

                             II

    Ms. Dorsey served on active duty from August 25,
1981, to November 18, 1981. On several occasions in
October 1981, Ms. Dorsey was seen by service medical
personnel for complaints of right leg pain after marching.
An October 9, 1981 report indicated tenderness of the
entire tibia. On October 13, 1981, Ms. Dorsey’s service
records show moderate right leg pain and edema. An
October 19, 1981 report noted tenderness in the anterior
medial tibia, medial tibia border and calf, swollen and
painful joints, and strain of the right knee. She was
granted temporary physical limitations resulting from
overuse syndrome of the right lower extremity, and was
later discharged from active duty in November of 1981.

    Ms. Dorsey filed her initial claim for entitlement to
service connection for a right leg disability in February of
1982. The regional office where her claim was filed
DORSEY   v. DVA                                            4


denied the claim on the ground that “no pathology has
been found, no organic cause for the problem.” The Board
affirmed the decision of the regional office in July of 1983.

    Ms. Dorsey continued thereafter to experience ex-
treme pain in her right leg, and her complaints of pain
were documented in visits to veterans’ health facilities
and to private doctors from 1991 through 2008. She
pursued her claim for service connection of her right leg
disorder by producing new and material evidence that
might sustain her claim to service connection. Based on
that evidence, the Board reopened her service connection
claim in December 2007, and remanded the case for
further development at the regional office.

    On January 30, 2008, Dr. Ron Teichman conducted a
physical examination of Ms. Dorsey and a review of her
entire medical record. He confirmed that Ms. Dorsey
indeed suffers from extreme pain in her right leg. Al-
though her medical records reflect knee pain in Septem-
ber of 1981, Dr. Teichman concluded that her leg pain
“does not seem to be physiologic in nature. It does not
appear to be knee, ankle, hip, or low back–related. It does
not appear to be consistent. It is not, by description, the
same pain as what she had when she was in service for
three months. It is, therefore, my impression that this
pain of unclear etiology is not related to her knee strain of
September 1981.”

    Based on Dr. Teichman’s examination, the regional of-
fice denied Ms. Dorsey’s claim for service connection for
her right leg pain. Upon review of her case by the Board,
it concluded that Dr. Teichman’s medical opinion was
entitled to high probative value because of its thorough-
ness, and because it was in accord with previous opinions
in the record from a service examination report in October
5                                             DORSEY   v. DVA


1992, and medical records from August 2000 and July
2001. The Board concluded that a preponderance of the
evidence weighs against a finding that Ms. Dorsey’s
current chronic right leg disorder is service connected.
Therefore, the Board denied service connection for Ms.
Dorsey’s current condition.

    Ms. Dorsey appealed to the Veterans Court. The as-
sessment of medical records to determine if service con-
nection exists presents a fact question which the Veterans
Court reviews for clear error. See Lennox v. Principi, 353
F.3d. 941, 945-46 (Fed. Cir. 2003). Upon review of the
record, the Veterans Court held that it is not “left with
the definite and firm conviction that a mistake has been
committed,” which is the test for clear error. See, e.g.,
Cayat v. Nicholson, 429 F.3d 1331, 1333 (Fed. Cir. 2005).
The Veterans Court thus affirmed the decision of the
Board denying service connection for Ms. Dorsey’s right
leg pain.

     Ms. Dorsey also argued to the Veterans Court that
she had been denied the duty to assist in presentation of
her claim. She claimed that medical records from a Dr.
McNeil were not in the record. The Veterans Court
reviews assertions of failure to assist as a fact question,
under the clear error standard of review. See Garrison v.
Nicholson, 494 F.3d 1366, 1370 (Fed. Cir. 2007). With
regard to assessment of medical records, the duty to assist
reaches records “that the claimant adequately identifies
to the Secretary and authorizes the Secretary to obtain.”
38 U.S.C. § 5103A(b)(1). The Veterans Court noted that it
does not appear that Ms. Dorsey ever identified any
records of Dr. McNeil, notified the regional office that Dr.
McNeil had provided treatment, or asked the regional
office to obtain records from that doctor. The record
includes authorizations by Ms. Dorsey to obtain other
DORSEY   v. DVA                                            6


private medical records, and the Veterans Court con-
cluded that those authorizations indicate that Ms. Dorsey
knew the procedure for authorizing the Secretary to
obtain private records. Based on the lack of any evidence
that Ms. Dorsey had ever pointed the Secretary towards
records of Dr. McNeil, the Veterans Court concluded that
the facts failed to show a failure of the Secretary to assist
Ms. Dorsey.

                             III

     Ms. Dorsey timely appealed to this court. She chal-
lenges the decision of the Veterans Court that the record
fails to show service connection for her current right leg
condition, and further attempts to show a failure by the
Secretary to assist her in obtaining records from Dr.
McNeil. In sum, Ms. Dorsey’s appeal disputes the factual
findings in the record. She does not present any evidence
showing that she directed the Secretary to the records of
Dr. McNeil, and she argues that the Board and the Veter-
ans Court erred in their assessment of the facts of record.
As explained above, this court cannot review a challenge
to factual findings or a challenge to the law as applied to
the facts of the case. Here there is no argument that the
law of service connection was incorrectly stated, and no
claim of constitutional dimension is raised. We therefore
lack jurisdiction to consider Ms. Dorsey’s appeal, which
consequently we dismiss.

                           COSTS

    No costs.

                       DISMISSED